PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/959,330
Filing Date: 4 Dec 2015
Appellant(s): HEIDSCHMIDT et al.



__________________
Brian M. Duncan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650).
Regarding claim 1, Falb discloses (Fig. 1-2) an anesthetic evaporator unit comprising: 
an anesthetic container (chamber 1) with an interior space for receiving liquid anesthetic (anesthetic 16); 
a gas line (tubular wick 9) with an open-pore, porous line wall (wicks 9 are porous in that they absorb liquid anesthetic from wick jacket 40, and are open-pore due to some of the pores of the wick are not in direct contact with the wick or holder and therefore “open” to the surround air), the gas line guiding gas and enriching gas guided therein with anesthetic (see direction of air flow in Fig. 1 and Col. 4 lines 25-35); 
an anesthetic-guiding wick (wick jacket 40) extending from the interior space of the anesthetic container to the porous line wall to supply the porous line wall with anesthetic from the anesthetic container (Col. 4 lines 25-35), the anesthetic-guiding wick being formed integral with the porous gas line (wick 40 and gas line 9 are in close contact to transmit fluid from wick 40 to guide line 9, and therefore are formed integral with another. See Col. 4 lines 25-35 and Fig. 1), whereby the porous gas line and the wick are configured together as an integral component (gas line 9 and wick 40 are integral, and therefore an integral component of the evaporator unit).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Falb to include a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line, as taught by Lambert, for the purpose of enabling temperature of the liquid to be adapted in relation to the nature of liquid to be vaporized to achieve optimum conditions (Col. 3 lines 40-45).
Regarding claim 2, Lambert discloses the heater is a gas line heater configured to supply the gas line or the corresponding line wall with heat (electrical resistance 50 is disposed between gas line 5 and support 2 and provides heat to the gas therein, see Col. 5 lines 32-37 and Fig. 1-1a of Lambert).
Regarding claim 3, Lambert discloses the heater is an electric heater (electrical resistance 50 which includes electrical connection lines 51 and 52), the anesthetic container comprising a reservoir of the anesthetic (chamber 1 comprising anesthetic 16), wherein the heater is in contact with the porous gas line (see Fig. 1-1a of Lambert).
Regarding claim 4, Falb/Lambert discloses a holder (bottom portion of bracket shown in Fig. 1 of Falb that is perpendicular to the wick 40 and holds and supports wicks 9, see Annotated Fig. 1 below) with which the heater is associated (Lambert teaches heater 50 disposed between gas line 5 and holder 2) wherein the gas line is held by the holder (see Fig. 1 Falb), the anesthetic 
 
    PNG
    media_image2.png
    462
    622
    media_image2.png
    Greyscale

 Regarding claim 5, Lambert discloses the heater is at least partially integrated in the line wall (see Fig. 1A Lambert which shows at least partial integration of heater 50 with line wall of line 5).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650), and further in view of McGlothlin (US 5,992,700).
Regarding claim 7, Falb discloses a wick (wick 40), but is silent on the material of the wick, and therefore does not disclose the wick comprises a textile wick. However, McGlothlin teaches (Fig. 1) a wick (wick 35) which comprises a textile wick (wick 37, made of felt, a textile material. See Col. 5 lines 1-3) for wicking a liquid (liquid 34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the wick of Falb to comprise textile, as taught by McGlothin, for the purpose of providing a wicking material that allows for high wicking flow rates (Col. 5 lines 1-3 McGlothin).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650), and further in view of Fiedorowicz (US 2005/0133030).

    PNG
    media_image2.png
    462
    622
    media_image2.png
    Greyscale
Regarding claim 8, Falb discloses a holder (bottom portion of bracket shown in Fig. 1 of Falb that is perpendicular to the wick 40 and holds and supports wicks 9, see Annotated Fig. 1 below), the holder being perpendicular to the anesthetic guiding wick (see perpendicular relationship between the holder and wick 40 in Annotated Fig. 1 below), and a gas line (gas line 9), but is silent on the material of the gas line, and therefore does not disclose the gas line comprises a textile gas line. 
However, Fiederowicz teaches (Fig. 1) a gas line (comprising wicking layers 3 and 4) and a wick (wick 5) in close contact with the gas line, wherein the gas line comprises a textile material (felt material, which is a textile material. See paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the gas line of Falb to comprise textile, as taught by Fiederowicz, for the purpose of providing a suitable porous material that allows for transfer of liquid from the wick to the gas line.
 
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Bottom (US 2013/0220314). 
 Regarding claim 1, Falb discloses (Fig. 1-2) an anesthetic evaporator unit comprising: 
an anesthetic container (chamber 1) with an interior space for receiving liquid anesthetic (anesthetic 16); 
a gas line (tubular wick 9) with an open-pore, porous line wall (wicks 9 are porous in that they absorb liquid anesthetic from wick jacket 40, and are open-pore due to some of the pores of the wick are not in direct contact with the wick or holder and therefore “open” to the surround air), the gas line guiding gas and enriching gas guided therein with anesthetic (see direction of air flow in Fig. 1 and Col. 4 lines 25-35); 
an anesthetic-guiding wick (wick jacket 40) extending from the interior space of the anesthetic container to the porous line wall to supply the porous line wall with anesthetic from the anesthetic container (Col. 4 lines 25-35), the anesthetic-guiding wick being formed integral with the porous gas line (wick 40 and gas line 9 are in close contact to transmit fluid from wick 40 to guide line 9, and therefore are formed integral with another. See Col. 4 lines 25-35 and Fig. 1), whereby the porous gas line and the wick are configured together as an integral component (gas line 9 and wick 40 are integral, and therefore an integral component of the evaporator unit).
Falb does not disclose a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line. However, Bottom teaches (Fig. 3) a heater (heater 240, paragraph [0044]) producing heat and directing heat radiation of the heater in a direction of the porous line wall (porous wall of porous vaporization element 30) for heating the gas line (paragraph [0035]).

Regarding claim 10, Falb discloses a gas line, but does not disclose temperature sensor for at least one of detecting a temperature of the gas in the gas line and detecting a temperature representing the temperature of the gas in the gas line.
However, Bottom further teaches (Fig. 5) a gas line (PVE 30), a heater (heater 240) and a temperature sensor (temperature sensor 242) for at least one of detecting a temperature of the gas in the gas line and detecting a temperature representing the temperature of the gas in the gas line (paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas line of Falb to include a temperature sensor, as taught by Bottom, for the purpose of maintaining a desired optimum temperature of the gas line and inhibit composition of the anesthetic (paragraph [0048] Bottom).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Falb (US 4,693,853) in view of Bottom (US 2013/0220314), and further in view of Heesch (US 2011/0146679).
Regarding claim 6, Falb/Bottom discloses a generic heater (heater 240 of Bottom) for heating the gas line, and a holder (holder of Falb, see Annotated Fig. 1 above), but does not 
However, Heesch teaches (Fig. 2) a gas line (30) and heater (comprising heating element 6 and heater plate 4) having radiator ribs (see ribs of plate 4), which are arranged adjacent to or in contact with an outside of the gas line wall of the gas line (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Falb/Bottom to include radiator ribs, as taught by Heesch, for the purpose of providing support and stabilization of the gas line by enclosing both sides and to increase the amount of heat-radiating surface (paragraph [0027] Heesch).

  Claims 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650), and Bottom (US 2013/0220314).
Regarding claim 11, Falb discloses (Fig. 1-2) a method for controlling an anesthetic evaporator unit, the method comprising: 
providing an anesthetic evaporator unit comprising an anesthetic container (chamber 1) with an interior space for receiving liquid anesthetic (anesthetic 16), a gas line (tubular wick 9) with an open-pore, porous line wall (wicks 9 are porous in that they absorb liquid anesthetic from wick jacket 40, and are open-pore due to some of the pores of the wick are not in direct contact with the wick or holder and therefore “open” to the surround air), the gas line guiding gas and enriching gas guided therein with anesthetic (see direction of air flow in Fig. 1 and Col. 4 lines 25-35), an anesthetic-guiding wick (wick jacket 40) extending from the interior space of the anesthetic container to the porous line wall to supply the porous line wall with anesthetic from 
Falb does not disclose providing a heater producing heat and directing heat radiation of the heater toward the porous line wall for heating the gas line. However, Lambert teaches (Fig. 1-1A) providing a heater (electrical resistance 50) producing heat and directing heat radiation of the heater in a direction of the porous line wall (porous wall of liquid emitting device 5) for heating the gas line (Col. 5 lines 32-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Falb to include providing a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line, as taught by Lambert, for the purpose of enabling temperature of the liquid to be adapted in relation to the nature of liquid to be vaporized to achieve optimum conditions (Col. 3 lines 40-45).
Falb/Lambert discloses a gas line (gas line 9 of Falb) and a heater (heater 50 of Lambert), but does not disclose the method step of controlling an output of the heater as a function of at least one of a gas flowing through the gas line, a detected temperature and an anesthetic concentration in the gas flowing through the gas line. However, Bottom teaches (Fig. 5) a method including the step of controlling an output of the heater (heater 242) as a function of at least one of a gas flowing through the gas line (controls heater based on the temperature of the gas within the gas line, see paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Falb/Lambert to include 
 Regarding claim 12, Lambert discloses the heater is a gas line heater configured to supply the gas line or the corresponding line wall with heat (electrical resistance 50 is disposed between gas line 5 and support 2 and provides heat to the gas therein, see Col. 5 lines 32-37 and Fig. 1-1a of Lambert).
Regarding claim 13, Lambert discloses the heater is an electric heater (electrical resistance 50 which includes electrical connection lines 51 and 52), the anesthetic container comprising a reservoir of the anesthetic (chamber 1 comprising anesthetic 16), wherein the heater is in contact with the porous gas line (see Fig. 1-1a of Lambert).

    PNG
    media_image2.png
    462
    622
    media_image2.png
    Greyscale
Regarding claim 14, Falb/Lambert discloses a holder (bottom portion of bracket shown in Fig. 1 of Falb that is perpendicular to the wick 40 and holds and supports wicks 9, see Annotated Fig. 1 below) with which the heater is associated (Lambert teaches heater 50 disposed between 
  Regarding claim 15, Lambert discloses the heater is at least partially integrated in the line wall (see Fig. 1A Lambert which shows at least partial integration of heater 50 with line wall of line 5).

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650) and Bottom (US 2013/0220314), and further in view of Heesch (US 2011/0146679).
Regarding claim 16, Falb/Bottom discloses a generic heater (heater 240 of Bottom) for heating the gas line, and a holder (holder of Falb, see Annotated Fig. 1 above), but does not disclose the heater has radiator ribs, which are arranged adjacent to or in contact with an outside of the gas line wall of the gas line.
However, Heesch teaches (Fig. 2) a gas line (30) and heater (comprising heating element 6 and heater plate 4) having radiator ribs (see ribs of plate 4), which are arranged adjacent to or in contact with an outside of the gas line wall of the gas line (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Falb/Bottom to include radiator ribs, as taught by Heesch, for the purpose of providing support and stabilization of the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650) and Bottom (US 2013/0220314), and further in view of McGlothlin (US 5,992,700).
Regarding claim 17, Falb discloses a holder (bottom portion of bracket shown in Fig. 1 of Falb that is perpendicular to the wick 40 and holds and supports wicks 9, see Annotated Fig. 1 below), the holder being perpendicular to the anesthetic guiding wick (see perpendicular relationship between the holder and wick 40 in Annotated Fig. 1 below) and a wick (wick 40), but is silent on the material of the wick, and therefore does not disclose the wick comprises a textile wick. However, McGlothlin teaches (Fig. 1) a wick (wick 35) which comprises a textile wick (wick 37, made of felt, a textile material. See Col. 5 lines 1-3) for wicking a liquid (liquid 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the wick of Falb to comprise textile, as taught by McGlothin, for the purpose of providing a wicking material that allows for high wicking flow rates (Col. 5 lines 1-3 McGlothin).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650) and Bottom (US 2013/0220314), and further in view of Fiedorowicz (US 2005/0133030).
Regarding claim 18, Falb discloses a gas line (gas line 9), but is silent on the material of the gas line, and therefore does not disclose the gas line comprises a textile gas line. However, Fiederowicz teaches (Fig. 1) a gas line (comprising wicking layers 3 and 4) and a wick (wick 5) in close contact with the gas line, wherein the gas line comprises a textile material (felt material, which is a textile material. See paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the gas line of Falb to comprise textile, as taught by Fiederowicz, for the purpose of providing a suitable porous material that allows for transfer of liquid from the wick to the gas line.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Bottom (US 2013/0220314).
Regarding claim 11, Falb discloses (Fig. 1-2) a method for controlling an anesthetic evaporator unit, the method comprising: 
providing an anesthetic evaporator unit comprising an anesthetic container (chamber 1) with an interior space for receiving liquid anesthetic (anesthetic 16), a gas line (tubular wick 9) with an open-pore, porous line wall (wicks 9 are porous in that they absorb liquid anesthetic from wick jacket 40, and are open-pore due to some of the pores of the wick are not in direct contact with the wick or holder and therefore “open” to the surround air), the gas line guiding gas and enriching gas guided therein with anesthetic (see direction of air flow in Fig. 1 and Col. 4 lines 25-35), an anesthetic-guiding wick (wick jacket 40) extending from the interior space of the anesthetic container to the porous line wall to supply the porous line wall with anesthetic from the anesthetic container (Col. 4 lines 25-35), the anesthetic-guiding wick being formed integral 
Falb does not disclose providing a heater producing heat and directing heat radiation of the heater toward the porous line wall for heating the gas line. However, Bottom teaches (Fig. 3) providing a heater (heater 240, paragraph [0044]) producing heat and directing heat radiation of the heater in a direction of the porous line wall (porous wall of liquid emitting device 5) for heating the gas line (paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Falb to include providing a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line, as taught by Lambert, for the purpose of enabling temperature of the liquid to be adapted in relation to the nature of liquid to be vaporized to achieve optimum conditions (Col. 3 lines 40-45).
Falb does not disclose a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line. However, Bottom teaches (Fig. 3) a heater (heater 240, paragraph [0044]) producing heat and directing heat radiation of the heater in a direction of the porous line wall (porous wall of porous vaporization element 30) for heating the gas line (paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Falb to include providing a heater producing heat and directing heat radiation of the heater in a direction of the porous line wall for heating the gas line, as taught by Bottom, for the purpose of maintaining evaporation 
Falb/Bottom discloses a gas line (gas line 9 of Falb) and a heater (heater 240 of Bottom), but does not disclose the method step of controlling an output of the heater as a function of at least one of a gas flowing through the gas line, a detected temperature and an anesthetic concentration in the gas flowing through the gas line. However, Bottom further teaches (Fig. 5) a method including the step of controlling an output of the heater (heater 242) as a function of at least one of a gas flowing through the gas line (controls heater based on the temperature of the gas within the gas line, see paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Falb/Bottom to include the step of controlling an output of the heater as a function of at least one of a gas flowing through the gas line, a detected temperature and an anesthetic concentration in the gas flowing through the gas line, as further taught by Bottom, for the purpose of maintaining a desired optimum temperature of the gas line and inhibit composition of the anesthetic (paragraph [0048] Bottom).
Regarding claim 20, Falb discloses a gas line, but does not disclose temperature sensor for at least one of detecting a temperature of the gas in the gas line and detecting a temperature representing the temperature of the gas in the gas line.
However, Bottom further teaches (Fig. 5) a gas line (PVE 30), a heater (heater 240) and a temperature sensor (temperature sensor 242) for at least one of detecting a temperature of the gas in the gas line and detecting a temperature representing the temperature of the gas in the gas line (paragraph [0048]).
.

 Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Falb (US 4,693,853) in view of Lambert (US 6,275,650) and Bottom (US 2013/0220314).
Regarding claim 21, Falb discloses (Fig. 1) a volatile anesthetic evaporator unit comprising: 
an anesthetic container (chamber 1) with an interior space with a lower volatile liquid anesthetic region (containing anesthetic 16) and defining a space above the lower volatile liquid anesthetic region (see space above in Fig. 1); 
an integral component comprising a gas line portion (tubular wick 9) and an anesthetic-guiding wick portion (wick jacket 40) (wick 40 and gas line 9 are in close contact to transmit fluid from wick 40 to guide line 9, and therefore are formed integral with another. See Col. 4 lines 25-35 and Fig. 1), the gas line portion having an open-pore region defined by a porous line wall (wicks 9 are porous in that they absorb liquid anesthetic from wick jacket 40, and are open-pore due to some of the pores of the wick are not in direct contact with the wick or holder and therefore “open” to the surround air), the gas line portion being supported at a position in the space above the volatile liquid anesthetic and spaced from the volatile liquid anesthetic in the lower volatile liquid anesthetic region of the anesthetic container (see positioning in Fig. 1), the anesthetic-guiding wick portion extending from the lower volatile liquid anesthetic region of the 
Falb does not disclose an electric heater radiating heat and directing heat radiation of the heater toward the porous line wall to heat the gas line. However, Lambert teaches (Fig. 1-1A) an electric heater (electrical resistance 50) radiating heat and directing heat radiation of the heater toward the porous line wall (porous wall of liquid emitting device 5) to heat the gas line for heating the gas line (Col. 5 lines 32-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Falb to include an electric heater radiating heat and directing heat radiation of the heater toward the porous line wall to heat the gas line, as taught by Lambert, for the purpose of enabling temperature of the liquid to be adapted in relation to the nature of liquid to be vaporized to achieve optimum conditions (Col. 3 lines 40-45).
Falb does not disclose a sensor for sensing at least one of a gas flowing through the gas line, a temperature of gas flowing through the gas line and an anesthetic concentration in the gas flowing through the gas line, wherein the heater is connected to the sensor for controlling a radiated heat output of the heater as a function of at least one of a gas flowing through the gas line, a detected temperature and an anesthetic concentration in the gas flowing through the gas line.
However, Bottom teaches (Fig. 5) a gas line (PVE 30), a heater (heater 240) and a temperature sensor (temperature sensor 242) for at least one of detecting a temperature of the gas 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas line of Falb to include a temperature sensor, as further taught by Bottom, for the purpose of maintaining a desired optimum temperature of the gas line and inhibit composition of the anesthetic (paragraph [0048] Bottom).
Regarding claim 22, modified Falb discloses the anesthetic container comprising a reservoir of the anesthetic (chamber 1 comprising anesthetic 16 of Falb), wherein the heater is located at a position above the holder (because the heater of Lambert is disposed between gas line and support (see Fig. 1-1a of Lambert) and the holder of Falb is positioned below the gas line, the combination of Falb/Lambert provides that the heater is located above the holder), the heater is at least partially integrated in the line wall (see Fig. 1A Lambert which shows at least partial integration of heater 50 with line wall of line 5). 
 
 (2) Response to Argument
Appellant’s arguments regarding rejections under 35 USC 103 have been fully considered, but are not found to be persuasive.
 	1. ISSUE: Whether claims 1-5 are rejectable under 35 USC 103 as being unptaentable over Falb et al (US 4,693,853) in view of Lambert (US 6,275,650)
 	Regarding rejection of claim 1, on page 10 paragraph 5 of the Appeal Brief, Appellant argued “The final rejection does not consider the teachings of Lambert as a whole. Lambert 
	The examiner respectfully disagrees for the following reasons.  
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant is reminded that the primary reference in the rejection is Falb, and that Lambert is used to teach, and only teach, using a heater to heat a gas line containing anesthetic. Because of this, the combination of Falb and Lambert would not result in elimination of the wick and reservoir of anesthetic of Falb, as is suggested by Appellant. Lambert does not teach away from using a heating element to heat anesthetic, and there is no discussion in either Lambert or 
	Appellant further argued, page 12 paragraph 2 Appeal Brief, “Even assuming a person of ordinary skill in the art would combine the teachings of Falb and Lambert (Appellant maintains such a position is untenable), the final rejection contains a clear error in that Falb and Lambert as a whole do not suggest a heater that produces heat and directs heat radiation of the heater in a direction of a porous line wall of a porous gas line and a wick that are configured as an integral component as claimed.”
	The examiner respectfully disagrees.	
Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Specifically, Appellant has not pointed out as to why the combination of Falb and Lambert would not result in a heater that produces heat and directs heat radiation of the heater in a direction of a porous line wall of a porous gas line and a wick that are configured as an integral component as claimed. Lambert clearly shows in (Fig. 1a-1b) a heater (electrical resistance 50) that produces heat and directs heat radiation of the heater in a direction of the porous line wall 
Regarding rejections of claims 2-5, see above and examiner’s response to arguments regarding rejection of claim 1.
 
	2. ISSUE: Whether claim 7 is rejectable under 35 USC 103 as being unpatentable over Falb et al in view of Lambert, and further in view of McGlothlin (US 5,992,700).  
	Regarding rejection of claim 7, see above and examiner’s response to arguments regarding rejection of claim 1.
 
3. ISSUE: Whether claim 8 is rejectable under 35 USC 103 as being unpatentable over Falb et al in view of Lambert, and further in view of Fiedorowicz (US 2005/0133030).  
	Regarding rejection of claim 8, see above and examiner’s response to arguments regarding rejection of claim 1.
 
4. ISSUE: Whether claims 1 and 10 are rejectable under 35 USC 103 as being unpatentable over Falb et al in view of Bottom (US 2013/0220314).  
  	Regarding rejection of claim 1, on page 19 paragraph 1 of the Appeal Brief, Appellant argued “The final rejection does not consider the teachings of Bottom as a whole. Bottom 
	The examiner respectfully disagrees for the following reasons.  
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant is reminded that the primary reference in the rejection is Falb, and that Bottom is used to teach, and only teach, using a heater to heat a gas line containing anesthetic. Because of this, the combination of Falb and Bottom would not result in elimination of the wick and reservoir of anesthetic of Falb, as is suggested by Appellant. Bottom does not teach away from using a heating element to heat anesthetic, and there is no discussion in either Bottom or Falb that using a heater to heat anesthetic only works in devices that lack wicking. Falb does not teach away using a heater to heat an anesthetic, therefore one of ordinary skill in the art would find it obvious to modify the Falb reference to include the heater taught by Bottom for the purpose of maintaining evaporation rates or performance of the system by replacing energy lost during 
	Appellant further argued, page 20 paragraph 2 Appeal Brief, “Even assuming a person of ordinary skill in the art would combine the teachings of Falb and Bottom (Appellant maintains such a position is untenable), the final rejection contains a clear error in that Falb and Bottom as a whole do not suggest a heater that produces heat and directs heat radiation of the heater in a direction of a porous line wall of a porous gas line and a wick that are configured as an integral component as claimed.”
	The examiner respectfully disagrees.	
Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Specifically, Appellant has not pointed out as to why the combination of Falb and Bottom would not result in a heater that produces heat and directs heat radiation of the heater in a direction of a porous line wall of a porous gas line and a wick that are configured as an integral component as claimed. Lambert clearly shows (Fig. 3) a heater (heater 240, paragraph [0044]) producing heat and directing heat radiation of the heater in a direction of the porous line wall (porous wall of porous vaporization element 30) for heating the gas line (paragraphs [0035] and [0042]). Nowhere in Appellant’s disclosure is there a mention of how the heat radiation is “directed” in a direction of the porous line wall (e.g. there is no structure mentioned that controls the “direction” of the heat radiation), therefore one of ordinary skill in the art would recognize 
Regarding rejection of claim 10, Appellant argued, page 21 paragraph 2 of Appeal Brief, “Bottom discloses a porous vaporization element temperature sensor 242 that comprises one or more sensing devices or sensing elements configured and located to sense temperatures of a porous vaporization element 30. However, there is no disclosure in Bottom as to the temperature sensor 242 detecting a temperature of a gas in a gas line or a temperature representing a temperature of a gas in a gas line as featured in the present invention. Bottom does not disclose that the temperature detected by the temperature sensor 242 is a temperature of the gas in the porous vaporization element 30 or a temperature that represents a temperature of the gas in the porous vaporization element 30. Bottom merely discloses that the temperature of the porous vaporization element 30 is measured.”
The examiner respectfully disagrees.
Bottom recites in paragraph [0044] that the porous vaporization element 30 comprises “tubes or conduits through which a heated medium is passed”, where the heated medium corresponds to a “liquid agent”, e.g. “anesthesia” (paragraph [0039]), and further discloses that the carrier gas is directed through the porous vaporization element 30 such that the gas mixes and incorporates the anesthetic to then be delivered to the patient (paragraph [0049]). Because the porous vaporization element temperature 242 includes “one or more sensing devices or sensing elements configured and located to sense temperature of porous vaporization element 30”, one of ordinary skill in the art would recognize that “temperature of the porous vaporization element” corresponds to a temperature that represents temperature of the gas in the gas line (paragraph [0048]). 

  5. ISSUE: Whether claim 6 is rejectable under 35 USC 103 as being unpatentable over Falb et al in view of Bottom, and further in view of Heesch (US 2011/0146679).  
Regarding rejection of claim 5, see above and examiner’s response to arguments regarding rejection of claim 1.

6. ISSUE: Whether claims 11-15 are rejectable under 35 USC 103 as being unpatentable over Falb et al in view of Lambert and Bottom.  
	Regarding rejection of claim 11, page 24 paragraph 1 of Appeal Brief, Appellant argued “Lambert discloses that using anaesthetic drawn up by a wick and vaporized on its surface is disadvantageous and should be avoided because the amount of anesthetic is restricted by the absorbency of the body and evaporation of the anesthetic in passaging gas will vary with time due to lowering of the tempraetue of the body. Bottom discloses that a liquid agent should be sprayed or misted onto a porous vaporization element because liquid that is wicked through or onto surfaces of a porous vaporization element provides a slow response time. Lambert and Bottom disclose that the exact structure of the anesthetic vaporizer of Falb should be avoided”.
	The examiner respectfully disagrees for the following reasons.  
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant is reminded that the primary reference in the rejection is Falb, and that Lambert is used to teach, and only teach, using a heater to heat a gas line containing anesthetic, 
	Appellant further argued, page 24 paragraph 2 Appeal Brief, “Even assuming a person of ordinary skill in the art would be directed toward the teachings of Lambert and Bottom (Appellant maintains such a position is untenable), there is no suggestion in Bottom, Lambert and Falb as to a heater that produces heat and directs heat radiation of the heater in a direction of a porous line wall of a porous gas line and a wick that are configured as an integral component as claimed.”
	The examiner respectfully disagrees.	

Specifically, Appellant has not pointed out as to why the combination of Falb and Lambert would not result in a heater that produces heat and directs heat radiation of the heater in a direction of a porous line wall of a porous gas line and a wick that are configured as an integral component as claimed. Lambert clearly shows in (Fig. 1a-1b) a heater (electrical resistance 50) that produces heat and directs heat radiation of the heater in a direction of the porous line wall (porous wall of liquid emitting device 5) for heating the gas line (Col. 5 lines 32-37). Nowhere in Appellant’s disclosure is there a mention of how the heat radiation is “directed” in a direction of the porous line wall (e.g. there is no structure mentioned that controls the “direction” of the heat radiation), therefore one of ordinary skill in the art would recognize positioning a heater proximate the porous line wall results in heat radiation directed in a direction of the porous line wall.
Regarding rejections of claims 12-15, see above and examiner’s response to arguments regarding rejection of claim 11.

7. ISSUE: Whether claim 16 is rejectable under 35 USC 103 as being unpatentable over Falb et al in view of Lambert and Bottom, and further in view of Heesch.  
Regarding rejections of claims 16, see above and examiner’s response to arguments regarding rejection of claim 11.
  
8. ISSUE: Whether claim 17 is rejectable under 35 USC 103 as being unpatentable over Falb et al in view of Lambert and Bottom, and further in view of McGlothlin.  
Regarding rejection of claim 17, see above and examiner’s response to arguments regarding rejection of claim 11.

  9. ISSUE: Whether claim 18 is rejectable under 35 USC 103 as being unpatentable over Falb et al in view of Lambert and Bottom, and further in view of Fiederowicz.  
	Regarding rejection of claim 18, see above and examiner’s response to arguments regarding rejection of claim 11.
 
10. ISSUE: Whether claims 11 and 20 are rejectable under 35 USC 103 as being unpatentable over Falb et al in view of Bottom.  
Regarding rejection of claim 11, on page 34 paragraph 1 of the Appeal Brief, Appellant argued “Based on at least paragraphs [0001] and [0032] of Bottom, a person of ordinary skill in the art looking to modify an anesthetic vaporizer that has a wick arrangement as featured in Falb would not be directed toward the teachings of Bottom, which explicitly states that a wick should not be used in an anesthetic vaporizer due to the particular disadvantages that are associated with using a wick to deliver liquid agent to a gas line. The final rejection contains a clear error in that the final rejection fails to consider the teachings of Bottom as a whole. Bottom clearly directs a person away from an anesthetic vaporizer having a wick.”
	The examiner respectfully disagrees for the following reasons.  
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on 
Applicant is reminded that the primary reference in the rejection is Falb, and that Bottom is used to teach, and only teach, using a heater to heat a gas line containing anesthetic. Because of this, the combination of Falb and Bottom would not result in elimination of the wick and reservoir of anesthetic of Falb, as is suggested by Appellant. Bottom does not teach away from using a heating element to heat anesthetic, and there is no discussion in either Bottom or Falb that using a heater to heat anesthetic only works in devices that lack wicking. Falb does not teach away using a heater to heat an anesthetic, therefore one of ordinary skill in the art would find it obvious to modify the Falb reference to include the heater taught by Bottom for the purpose of maintaining evaporation rates or performance of the system by replacing energy lost during evaporation (paragraph [0042] Bottom). It is also worth noting that even though Bottom discloses disadvantages to wicking as mentioned by Appellant, the fact that Bottom discloses that wicking is historically used is an admission that wicking is a conventional method of transporting anesthetic from a reservoir to a breathing tube.
	Appellant further argued, page 35 paragraph 2 Appeal Brief, “Even assuming the references as a whole suggest using the teachings of Bottom to modify the anesthetic vaporizer of Falb (Appellant maintains such a position is untenable), the final rejection contains a clear error in that the references as a whole do not suggest a heater that produces heat and directs heat radiation of the heater in a direction of a porous line wall of a porous gas line and a wick that are configured as an integral component as claimed.”
	The examiner respectfully disagrees.	

Specifically, Appellant has not pointed out as to why the combination of Falb and Bottom would not result in a heater that produces heat and directs heat radiation of the heater in a direction of a porous line wall of a porous gas line and a wick that are configured as an integral component as claimed. Lambert clearly shows (Fig. 3) a heater (heater 240, paragraph [0044]) producing heat and directing heat radiation of the heater in a direction of the porous line wall (porous wall of porous vaporization element 30) for heating the gas line (paragraphs [0035] and [0042]). Nowhere in Appellant’s disclosure is there a mention of how the heat radiation is “directed” in a direction of the porous line wall (e.g. there is no structure mentioned that controls the “direction” of the heat radiation), therefore one of ordinary skill in the art would recognize positioning a heater proximate the porous line wall results in heat radiation directed in a direction of the porous line wall.
	Appellant further argued, page 36 paragraph 2 Appeal Brief, “The final rejection takes the position that Bottom discloses controlling a heater based on the temperature of the gas within a gas line as featured in the present invention…Paragraph [0048] of Bottom does not provide any disclosure that directs a person of ordinary skill in the art toward controlling an output of a heater as a function of at least one of a gas flowing through a gas line, a detected temperature and an anesthetic concentration in the gas flowing through the gas line as claimed.”
The examiner respectfully disagrees.
Bottom recites in paragraph [0044] that the porous vaporization element 30 comprises “tubes or conduits through which a heated medium is passed”, where the heated medium 
Regarding rejection of claim 20, Appellant argued, page 37 paragraph 2 of Appeal Brief, “Bottom discloses a porous vaporization element temperature sensor 242 that comprises one or more sensing devices or sensing elements configured and located to sense temperatures of a porous vaporization element 30. However, there is no disclosure in Bottom as to the temperature sensor 242 detecting a temperature of a gas in a gas line or a temperature representing a temperature of a gas in a gas line as featured in the present invention. Bottom does not disclose that the temperature detected by the temperature sensor 242 is a temperature of the gas in the porous vaporization element 30 or a temperature that represents a temperature of the gas in the porous vaporization element 30. Bottom merely discloses that the temperature of the porous vaporization element 30 is measured.”
The examiner respectfully disagrees.
Bottom recites in paragraph [0044] that the porous vaporization element 30 comprises “tubes or conduits through which a heated medium is passed”, where the heated medium corresponds to a “liquid agent”, e.g. “anesthesia” (paragraph [0039]), and further discloses that the carrier gas is directed through the porous vaporization element 30 such that the gas mixes and 
  
11. ISSUE: Whether claims 21 and 22 are rejectable under 35 USC 103 as being unpatentable over Falb et al in view of Lambert and Bottom.  
Regarding rejection of claim 21, page 38 paragraph 1 and page 39 paragraph 1 of Appeal Brief, Appellant argued “Lambert discloses that using anaesthetic drawn up by a wick and vaporized on its surface is disadvantageous and should be avoided because the amount of anesthetic is restricted by the absorbency of the body and evaporation of the anesthetic in passaging gas will vary with time due to lowering of the tempraetue of the body. Bottom discloses that a liquid agent should be sprayed or misted onto a porous vaporization element because liquid that is wicked through or onto surfaces of a porous vaporization element provides a slow response time. Lambert and Bottom disclose that the exact structure of the anesthetic vaporizer of Falb should be avoided”.
	The examiner respectfully disagrees for the following reasons.  
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

	Appellant further argued, page 39 paragraph 2 Appeal Brief, “Even assuming a person of ordinary skill in the art would be directed toward the teachings of Lambert and Bottom (Appellant maintains such a position is untenable), there is no suggestion in Bottom, Lambert and Falb as to a heater that produces heat and directs heat radiation of the heater in a direction of a porous line wall of a porous gas line and a wick that are configured as an integral component as claimed.”

Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Specifically, Appellant has not pointed out as to why the combination of Falb and Lambert would not result in a heater that produces heat and directs heat radiation of the heater in a direction of a porous line wall of a porous gas line and a wick that are configured as an integral component as claimed. Lambert clearly shows in (Fig. 1a-1b) a heater (electrical resistance 50) that produces heat and directs heat radiation of the heater in a direction of the porous line wall (porous wall of liquid emitting device 5) for heating the gas line (Col. 5 lines 32-37). Nowhere in Appellant’s disclosure is there a mention of how the heat radiation is “directed” in a direction of the porous line wall (e.g. there is no structure mentioned that controls the “direction” of the heat radiation), therefore one of ordinary skill in the art would recognize positioning a heater proximate the porous line wall results in heat radiation directed in a direction of the porous line wall.
Appellant further argued, page 41 paragraph 1 Appeal Brief, “The final rejection takes the position that Bottom discloses a sensor for sensing a temperature of gas flowing through a gas line as featured in the present invention…Paragraph [0048] of Bottom does not provide any disclosure that directs a person of ordinary skill in the art toward a sensor detecting a temperature of gas flowing through a gas line as claimed.”
The examiner respectfully disagrees.
Bottom recites in paragraph [0044] that the porous vaporization element 30 comprises “tubes or conduits through which a heated medium is passed”, where the heated medium 
	Regarding rejection of claim 22, Appellant argued, page 42 paragraph 1, “the final rejection takes the position that Lambert discloses an anesthetic container that comprises a reservoir of anesthetic. However, Lambert does not provide any teaching as to an anesthetic container having a reservoir of anesthetic in combination with an integral component that comprises a portion of a gas line and an anesthetic guiding wick portion that supplies anesthetic form the reservoir of anesthetic to the gas line as featured in the present invention.”
	The examiner respectfully disagrees. 
	It appears there was a minor typographical error in the rejection of claim 22 that has led to confusion. As recited in claim 21, Falb discloses the anesthetic container (1) and anesthetic (16), but claim 22 then recites that Lambert discloses the anesthetic container (1) and anesthetic (16). Upon inspection of the Lambert reference, reference numbers 1 and 16 do not correspond to either an anesthetic container or anesthetic (reference number 1 corresponds to a vaporization chamber and reference number 16 corresponds to an exhalation line), therefore it appears a typographical error occurred in the rejection, but the rejection is still clear when referring back to 
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785           
                                                                                                                                                                                             /MICHAEL J HAYES/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.